DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutomu (JPH02143830).
Regarding claim 1, Tsutomu discloses a composite thermoplastic liner for use as a moisture barrier in a borehole, comprising: a hollow tubular body (Fig. 1) made from woven composite thermoplastic materials, the woven composite thermoplastic materials comprising at least two different melting points and different tensile strengths, and configured to substantially block the ingress of moisture; an opening at one end of the hollow tubular body for intake into the hollow of the hollow tubular body; and a welded closed opposite end (Fig. 1, bottom) to form a base configured to substantially block the ingress of moisture external to the hollow tubular body. See Fig. 1 and [0001]. 
Regarding claim 2, the woven composite thermoplastic material is comprised of a parent woven composite material and further comprises at least one laminate material on the parent woven composite material. See [0001]. 

Regarding claim 4, the parent material is comprised of at least two polymer components. See [0001].
Regarding claim 5, one of the at least two polymer components is configured as a plurality of strands in the vertical direction and the other of the at least two polymer components is configured as a plurality of strands in the horizontal direction. See Fig. 1 and [0001].
Regarding claim 6, the at least one laminate material can be comprised of the same thermoplastic material as one of the polymer components of the parent material. See [0001]. 
Regarding claim 7, the at least one laminate material can be comprised of the same thermoplastic material as the one of the polymer components of the parent material that is configured as a plurality of strands in the horizontal direction. See [0001].
Regarding claim 9, the at least two polymer components can have at least two different melting points. See [0001].
Regarding claims 15-18, Tsutomu sufficiently discloses the claimed invention. See Fig. 1 and [0001].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutomu as applied above in further view of Koesters et al. (US 2015/0078684).
Regarding claim 8, Tsutomu does not disclose a gusset. Koesters, which is drawn to a barrier, discloses a hollow body configured in a gusseted format. See Fig. 1.  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the device of Tsutomu be gusseted, as disclosed by Koesters, in order to collapse and expand the body to fit various sizes.
Regarding claim 23, Tsutomu, as modified above, sufficiently discloses the claimed invention. See Fig. 1 and [0001].
  
Claims 10-14, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutomu as applied above in further view of Trepte et al. (US 5,458,419).
Regarding claims 10-12 and 14, Tsutomu does not disclose electrically conductive additives. Trepte, which is drawn to a barrier, discloses a woven composite thermoplastic material that comprises electrically conductive additives. See Fig. 4 and cl. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use an electrically conductive additives, as disclosed by Trepte, in the device See In re Leshin, 125 USPQ 416.
Regarding claim 13, the electrically conductive material can ground the composite thermoplastic liner so as to prevent creation of a static charge. See col. 2, ll. 3-13.
Regarding claim 19, 20 and 22, Tsutomu, as modified above, sufficiently discloses the claimed invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutomu and Trepte as applied above in further view of Fuller et al. (US 7,560,274).
Regarding claim 21, Tsutomu does not disclose a powder. Fuller, which is drawn to a barrier, discloses using a powdered conductor. See col. 5, ll. 55-57. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a powder conductor, as disclosed by Fuller, on the device of Tsutomu in order to protect against potential damage. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an electrically conductive additive that comprises a powdered conductor in order to prevent damage, since it has been held to be within the general skill of a worker in the art to select a known material on the basis See In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. Applicant first argues that Tsutomu does not disclose a moisture barrier for a borehole. Tsutomu does not have to specifically disclose such a limitation. Tsutomu need only be capable of being a moisture barrier of a borehole. Tsutomu discloses that his liner has “good waterproof, moisture-proof or heat-resistant properties.” It is the Office’s position that Tsutomu is capable being used for a “moisture barrier in a borehole.”
Second, applicant argues that Tsutomu does not disclose “at least two different melting points and different tensile strengths.” The Office respectfully disagrees. Tsutomu states that; 
The tubular woven fabric used may be a woven fabric woven by a conventionally known method. Examples of the type of thermoplastic resin used for laminating include polyolefins, polyamides, polyesters, polycarbonates, aromatic polyethers, and the like. Specific examples include the following. Polyolefins include homopolymers and copolymers, and among the homopolymers, polyethylene, polypropylene, poly 1-butene, poly 4-methyl-1-pentene and the like can be mentioned. In the copolymer, various random or block copolymers obtained by polymerizing α-olefins, for example, ethylene, propylene, 1-butene, 4-methyl-1-pentene, etc., randomly or in combination, may be used. No. Other copolymers include ethylene-vinyl compound copolymers, such as ethylene-acrylic acid copolymer, ethylene-vinyl acetate copolymer, ethylene-vinyl alcohol copolymer, ethylene-vinyl chloride copolymer, and the like. Can be Examples of the styrene-based polymer include polystyrene, acrylonitrile / styrene copolymer, acrylonitrile / butadiene / styrene copolymer, methyl methacrylate / styrene copolymer, and α-methylstyrene / styrene copolymer. . Examples of the polyvinyl compound polymer include polyvinyl chloride, polyvinylidene chloride, vinyl chloride / vinylidene chloride copolymer, polymethyl acrylate, polymethyl methacrylate, and the like. In the case of polyamide, various a melting point higher than the melting point of the fiber used for the woven fabric, the woven fabric will be heated during the laminating process. 

Para, [0001] (Emphasis added). 

Tsutomu discloses that various materials, alone or in combination, can be used. As a result, materials having “at least two different melting points and different tensile strengths” are disclosed by Tsutomu. 
As to claims 8 and 23, applicant argues the combination of Tsutomu in view of Koesters, stating that Tsutomu teaches away from using seams. It is the Office’s position that Koester is used to disclose gussets. Such gussets do not require the use of seams. Instead, Koesters discloses using folds to create the gussets. As such, it is the Office’s position that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the device of Tsutomu be gusseted, as disclosed by Koesters, in order to collapse and expand the body to fit various sizes.
Regarding claims 10-14, 19 and 20-22, applicant argues the combination of Tsutomu and Trepte. Applicant argues that Trepte and Fuller are not a moisture barrier for a borehole. Trepte, however, is used only to disclose an electrically conductive additives. And, Fuller is used to disclose the use of a powdered conductor. It is the Tsutomu that is a moisture barrier for a borehole. It continues to be the Office’s position that it would have been obvious before the effective filing date of the claimed invention See In re Leshin, 125 USPQ 416.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734